MORROW, Presiding Judge.
The conviction is for driving an automobile upon the public highway while intoxicated; penalty assessed at confinement in the county jail for five days and a fine of $$0.
The indictment appears regular. The appellant entered a plea of guilty to the offense charged in the indictment and waived a jury upon the trial of the case. The record is before this court without statement of facts or bills of exception.
No error having been perceived, the judgment of the trial court is affirmed.